Exhibit 10.1
August 9, 2010
Mr. Scott McGregor
President and Chief Executive Officer
Broadcom Corporation
5300 California Avenue
Irvine, CA 92617
Dear Scott:
     On October 25, 2004, you entered into an employment agreement with Broadcom
Corporation (“Broadcom”) in the form of a detailed offer letter (the “Employment
Agreement”). The Employment Agreement was subsequently amended on December 16,
2005 to revise the provisions of the agreement relating to the stock-based
awards that were to be made to you on the first anniversary of your start date.
Appendix II to your Employment Agreement sets forth the various severance
benefits to which you may become entitled should your employment with Broadcom
terminate under certain defined circumstances (the “Severance Program”).
     Pursuant to your letter agreement with Broadcom dated August 12, 2008, the
provisions of Appendix II governing your Severance Program were revised to
(i) bring those terms and provisions into compliance with the applicable
requirements of the final Treasury Regulations under Section 409A
(“Section 409A”) of the Internal Revenue Code of 1986, as amended (the “Code”),
and (ii) effect certain substantive changes authorized by the Compensation
Committee of the Broadcom Board of Directors (the “Compensation Committee”). The
Severance Program was again revised pursuant to your letter agreement with
Broadcom dated August 3, 2009 (the “2009 Letter Agreement”) to effect certain
additional changes to Appendix II necessary to comply with developments in the
laws and regulations applicable to the Severance Program and to clarify certain
provisions governing post-employment coverage under certain Broadcom employee
benefit plans. The purpose of this new letter agreement (the “New Agreement”) is
to effect certain additional changes to Appendix II necessary to comply with
developments in the laws and regulations applicable to the Severance Program.
Except for those changes to the Severance Program, the terms and conditions set
forth in this New Agreement are substantially the same as those in effect under
the 2009 Letter Agreement.
     Appendix II as currently in effect under your 2009 Letter Agreement is
hereby superseded by new Appendix II set forth below and shall cease to have any
force or effect upon your execution of this New Agreement. All the other terms
and provisions of your Employment Agreement, as modified by the December 16,
2005 amendment, shall remain in full force and effect and shall not in any way
be revised, modified or amended by any provision of this New Agreement.

 



--------------------------------------------------------------------------------



 



REVISED APPENDIX II — SEVERANCE BENEFIT PROGRAM
     This revised Appendix II sets forth the terms and conditions of the revised
Severance Program that is to be in effect under your Employment Agreement as
modified by this New Agreement and is to be construed in conjunction with, and
is made a part of, that Employment Agreement effective upon your execution of
this New Agreement. Capitalized terms not defined in this revised Appendix II
shall have the meanings defined elsewhere in the Employment Agreement.
     1. Severance Benefits upon Certain Terminations. Should your employment
with Broadcom be terminated by you in a Notice of Termination specifying Good
Reason, or should such employment be terminated by Broadcom in a Notice of
Termination specifying no reason or a reason other than (i) Cause or (ii) your
Disability, and in either instance your employment is not otherwise terminated
automatically as a result of your death, then Broadcom shall make the payments
and provide the benefits described below, provided that with respect to certain
of those benefits, there is compliance with each of the following requirements
(the “Severance Benefit Requirements”):
          (i) you deliver the general release required under Section 2 of this
Appendix II (the “Required Release”) within the applicable time period following
your Date of Termination,
          (ii) the Required Release becomes effective in accordance with
applicable law following the expiration of any applicable revocation period,
          (iii) you comply with each of the restrictive covenants set forth in
Section 4 of this Appendix II, and
          (iv) you are and continue to remain in material compliance with your
obligations to Broadcom under your Confidentiality and Invention Assignment
Agreement.
     The payments and benefits to which you will become entitled if all the
Severance Benefits Requirements are satisfied are as follows:
     (a) Cash Severance. Broadcom will pay you cash severance (“Cash Severance”)
in an amount equal to three (3) times the sum of (A) your annual rate of base
salary (using your then current rate or, if you terminate your employment for
Good Reason pursuant to Subsection 9(b) of this Appendix II due to an excessive
reduction in your base salary, then your rate of base salary immediately before
such reduction) and (B) the average of your actual annual bonuses for the three
calendar years (or such fewer number of calendar years of employment with
Broadcom) immediately preceding the calendar year in which such termination of
employment occurs. Such Cash Severance shall be payable over a thirty-six
(36)-month period in successive equal bi-weekly or semi-monthly installments in
accordance with the payment schedule in effect for your base salary on your Date
of Termination (the “Payment Schedule”), except that, subject to the deferral
provisions of Section 3 below, the Cash Severance payments will begin on

2



--------------------------------------------------------------------------------



 



the sixtieth (60th) day following the date of your Separation from Service (with
any amounts otherwise payable prior to such sixtieth (60th) day pursuant to the
Payment Schedule instead being paid on such sixtieth (60th) day without interest
thereon). The installment payments shall cease once you have received the full
amount of your Cash Severance. The installment payments shall be treated as a
series of separate payments for purposes of Section 409A. However, the amount of
Cash Severance to which you may be entitled pursuant to the foregoing provisions
of this Subsection 1(a) shall be subject to reduction in accordance with
Section 4 in the event you breach your restrictive covenants under Section 4.
     (b) Options and Other Equity Awards. Notwithstanding any less favorable
terms of any stock option or other equity award agreement or plan, any options
to purchase shares of Broadcom’s common stock or any restricted stock units or
other equity awards granted to you by Broadcom, whether before or after the date
of this New Agreement, that are outstanding on your Date of Termination but not
otherwise fully vested shall be subject to accelerated vesting in accordance
with the following provisions:
          (i) On the date your timely executed and delivered Required Release
becomes effective following the expiration of the maximum review/delivery period
and any applicable revocation period (the “Release Condition”), you will receive
twenty-four (24) months of service vesting credit under each of your outstanding
stock options, restricted stock units and other equity awards.
          (ii) The portion of each of your outstanding stock options, restricted
stock units and other equity awards that remains unvested after your
satisfaction of the Release Condition will vest in a series of twenty-four
(24) successive equal monthly installments over the twenty-four (24)-month
period measured from your Date of Termination (the “Additional Monthly
Vesting”), provided that during each successive month within that twenty-four
(24)-month period (x) you must comply with all of your obligations under your
Confidentiality and Invention Assignment Agreement with Broadcom that survive
the termination of your employment with Broadcom and (y) you must comply with
the restrictive covenants set forth in Section 4. In the event that you violate
the Confidentiality and Invention Assignment Agreement or engage in any of the
activities precluded by the restrictive covenants set forth in Section 4, you
shall not be entitled to any Additional Monthly Vesting for and after the month
in which such violation or activity (as the case may be) occurs.
     In addition, the period for exercising each option that accelerates in
accordance with subparagraph (i) or (ii) above shall be extended from the
limited post-termination period otherwise provided in the applicable stock
option agreement until the earlier of (A) the end of the twenty-four (24)-month
period measured from your Date of Termination or (if later) the end of the
one-month period measured from each installment vesting date of that option in
accordance herewith or (B) the applicable expiration date of the maximum ten
(10)-year or shorter option term. Upon your satisfaction of the Release
Condition, the limited post-termination exercise period for any other options
granted to you by Broadcom and outstanding on your Date of Termination shall
also be extended in the same manner and to the same extent as your accelerated
options.

3



--------------------------------------------------------------------------------



 



     The shares of Broadcom Class A common stock underlying any restricted stock
unit award that vests on an accelerated or Additional Monthly Vesting basis in
accordance with this Subsection 1(b) shall be issued as follows: The shares
subject to that award that vest upon the satisfaction of the Release Condition
shall be issued on the sixtieth (60th) day following the date of your Separation
from Service (“Initial Issuance Date”), and each remaining share subject to such
restricted stock unit award shall be issued on the next regularly-scheduled
share issuance date for that restricted stock unit award (currently, the 5th day
of February, May, August and November each year) following the prescribed
vesting date for that share in accordance with this Subsection 1(b), but in no
event earlier than the Initial Issuance Date.
     (c) Lump Sum Benefit Payments. Provided you satisfy the Release Condition,
the following special payments shall be made to you to provide you with a source
of funding to cover a portion of the cost of any health care, life insurance and
disability insurance coverage you obtain following your Date of Termination:
          (i) Provided you and your spouse and eligible dependents elect to
continue medical care coverage under Broadcom’s group health care plans pursuant
to the applicable COBRA provisions, Broadcom will make a lump sum cash payment
(the “Lump Sum Health Care Payment”) to you in an amount equal to thirty-six
(36) times the amount by which (i) the monthly cost payable by you, as measured
as of your Date of Termination, to obtain COBRA coverage for yourself, your
spouse and eligible dependents under Broadcom’s employee group health plan at
the level in effect for each of you on such Date of Termination exceeds (ii) the
monthly amount payable at such time by a similarly-situated executive whose
employment with Broadcom has not terminated to obtain group health care coverage
at the same level. Broadcom shall pay the Lump Sum Health Care Payment to you on
the sixtieth (60th) day following the date of your Separation from Service.
Notwithstanding the foregoing, the Lump Sum Health Care Payment shall be subject
to the deferred payment provisions of Section 3 below, to the extent necessary
to avoid the imposition of taxes in connection with a prohibited distribution
under Section 409A(a)(2) of the Code. In addition, Broadcom cannot provide any
assurances hereunder as to the maximum period for which you and your spouse and
dependents may in fact be entitled to COBRA health care coverage under the
Broadcom group health care plans, and it is expected that such coverage will
cease prior to the expiration of the thirty-six (36) month period measured from
your Date of Termination, except under certain limited circumstances.
          (ii) You shall also be entitled to an additional lump sum cash payment
(the “Lump Sum Insurance Benefit Payment”) from Broadcom in an amount equal to
twelve (12) times the amount by which (i) the monthly cost payable by you, as
measured as of your Date of Termination, to obtain post-employment continued
coverage under Broadcom’s employee group term life insurance and disability
insurance plans at the level in effect for you on such Date of Termination
exceeds (ii) the monthly amount payable at that time by a similarly-situated
executive whose employment with Broadcom has not terminated to obtain similar
coverage. Broadcom shall pay the Lump Sum Insurance Benefit Payment to you
concurrently with the payment of the Lump Sum Health Care Benefit, provided,
however, that the Lump Sum Insurance Benefit Payment

4



--------------------------------------------------------------------------------



 



shall be subject to the deferred payment provisions of Section 3 below, to the
extent necessary to avoid the imposition of taxes in connection with a
prohibited distribution under Section 409A(a)(2) of the Code.
          Should you wish to obtain such actual post-employment continued
coverage under Broadcom’s group term life insurance and disability insurance
plans, Broadcom shall serve as the agent for transmitting your required monthly
premium payments for such coverage to the applicable insurance companies.
Broadcom shall serve such agency role solely to facilitate the payment of those
monthly premiums to the applicable insurance companies and shall not be
responsible or liable for any loss of coverage you may incur under such plans by
reason of (i) your failure to make the required monthly premium payments to
Broadcom on a timely basis so as to allow their transmittal to such insurance
companies by the applicable due dates (including any applicable grace periods)
or (ii) the failure of the insurance companies to make such post-employment
coverage available under their applicable plans.
     (d) Additional Payments. Broadcom shall, to the extent applicable, pay you
the following amounts, provided you satisfy the Release Condition:
          (i) any cash bonus that was not vested on your Date of Termination
because a requirement of continued employment had not yet been satisfied by you,
but with respect to which the applicable performance goal or goals had been
fully attained as of your Date of Termination (for the avoidance of doubt, a
bonus shall be payable under this clause (i) only to the extent that any
performance criteria with respect to such bonus had been satisfied during the
applicable performance period), and
          (ii) provided you were employed for the entire plan year immediately
preceding your Date of Termination and discretionary bonuses are payable for
that plan year to similarly-situated Broadcom executives whose employment has
not terminated, any discretionary bonus the Compensation Committee may decide to
award you for that plan year on the basis of your individual performance and
contributions during that plan year.
     Any bonus payment to which you become entitled under clause (i) of this
Subsection 1(d) shall be paid to you at the same time you are paid your first
Cash Severance installment under Subsection 1(a), after taking into account any
required deferral under Section 3 and, provided further, that if such bonus is
intended to qualify as “performance-based compensation” under Code
Section 162(m), such payment shall also be subject to an appropriate present
value discount reasonably reflecting the time value of money, in accordance with
the Treasury Regulations under Code Section 162(m), to the extent such payment
is in fact made earlier than the scheduled payment date for that bonus under the
applicable Broadcom bonus plan or arrangement. Any bonus payment to which you
may become entitled under clause (ii) of this Subsection 1(d) shall also be paid
to you at the same time or (if later) the tenth business day following the date
the Compensation Committee awards you such discretionary bonus, subject to any
required deferral under Section 3.

5



--------------------------------------------------------------------------------



 



     The amounts set forth in Subsections 1(e) and (f) below shall be referred
to collectively as the “Accrued Obligations” and shall not be subject to your
delivery of the Required Release or your compliance with the restrictive
covenants set forth in Section 4.
     (e) Accrued Salary, Vacation Pay, Expenses, Earned Bonuses and Deferred
Compensation. Broadcom shall, upon your Date of Termination, pay you a lump sum
amount equal to the sum of (i) any earned but unpaid base salary through the
Date of Termination at the rate in effect during such period, (ii) your accrued
vacation pay (if any), (iii) any unreimbursed business expenses incurred by you
and (iv) any cash bonus that had been fully earned and vested (i.e., for which
the applicable performance period and any service requirements for vesting had
been fully completed) on or before the Date of Termination, but which had not
been paid as of the Date of Termination (for the avoidance of doubt, any such
bonus shall be payable only to the extent the applicable performance criteria
had been satisfied during the applicable performance period and if such bonus is
intended to qualify as “performance-based compensation” under Code
Section 162(m), such payment shall be subject to an appropriate present value
discount reasonably reflecting the time value of money, in accordance with the
Treasury Regulations under Code Section 162(m), to the extent such payment is in
fact made earlier than the scheduled payment date for that bonus under the
applicable Broadcom bonus plan or arrangement). However, any vested amounts
deferred by you under one or more Broadcom non-qualified deferred compensation
programs subject to Section 409A that remain unpaid on your Date of Termination
shall be paid at such time and in such manner as set forth in each applicable
plan or agreement governing the payment of those deferred amounts, subject,
however, to the deferred payment provisions of Section 3 below.
     (f) Other Benefits. To the extent not theretofore paid or provided,
Broadcom shall timely pay or provide to you any other amounts or benefits
required to be paid or provided or that you are eligible to receive under any
plan, program, policy, practice, contract or agreement of Broadcom and its
affiliated companies, including (without limitation) any benefits payable to you
under a plan, policy, practice, contract, agreement, etc., referred to in
Section 15 of this Appendix II (all such other amounts and benefits being
hereinafter referred to as “Other Benefits”), in accordance with the terms of
such plan, program, policy, practice, contract or agreement. However, the
payment of such Other Benefits shall be subject to any applicable deferral
period under Section 3 below to the extent those benefits constitute items of
deferred compensation subject to Section 409A.
     Notwithstanding the foregoing provisions of this Subsection 1(f), in no
event shall you be allowed to participate in the Broadcom Corporation 1998
Employee Stock Purchase Plan, as amended and restated, or the 401(k) Employee
Savings Plan following your Date of Termination or to receive any substitute
benefits hereunder in replacement of those particular benefits, but you shall be
entitled to the full value of any benefits accrued under such plans prior to
your Date of Termination.
     2. Required Release. You will not become eligible to receive any of the
payments and benefits provided under Subsections 1(a), (b), (c) and (d) and
Section 5 of this

6



--------------------------------------------------------------------------------



 



revised Appendix II unless you execute and deliver to Broadcom, within twenty
one (21) days after your Date of Termination (or within forty-five (45) days
after such Date of Termination, to the extent such longer period is required
under applicable law), a general release in a form acceptable to Broadcom (the
“Required Release”) that (i) releases Broadcom and its subsidiaries, officers,
directors, employees, and agents from all claims you may have relating to your
employment with Broadcom and the termination of that employment, other than
claims relating to any benefits to which you become entitled under the Severance
Program, and (ii) becomes effective in accordance with applicable law upon the
expiration of any applicable revocation period.
     3. Delay in Payment for Certain Specified Employees. The following special
provisions shall govern the commencement date of certain payments and benefits
to which you may become entitled under the Severance Program:
          (a). Notwithstanding any provision in this New Agreement to the
contrary other than Subsection 3(b) below, no payment or benefit under the
Severance Program that constitutes an item of deferred compensation under
Section 409A and becomes payable in connection with your Separation from Service
will be made to you prior to the earlier of (i) the first day of the seventh
(7th) month following the date of your Separation from Service or (ii) the date
of your death, if you are deemed to be a Specified Employee at the time of such
Separation from Service and such delayed commencement is required to avoid a
prohibited distribution under Section 409A(a)(2) of the Code. Any cash amounts
to be so deferred shall immediately upon your Separation from Service be
deposited by Broadcom into a grantor trust that satisfies the requirements of
Revenue Procedure 92-64 and that will accordingly serve as the funding source
for Broadcom to satisfy its obligations to you with respect to the heldback
amounts upon the expiration of the required deferral period, provided, however,
that the funds deposited into such trust shall at all times remain subject to
the claims of Broadcom’s creditors and shall be maintained and located at all
times in the United States. Upon the expiration of the applicable deferral
period, all payments and benefits deferred pursuant to this Subsection 3(a)
(whether they would have otherwise been payable in a single sum or in
installments in the absence of such deferral) shall be paid or provided to you
in a lump sum, either from the grantor trust or by Broadcom directly, on the
first day of the seventh (7th) month after the date of your Separation from
Service or, if earlier, the first day of the month immediately following the
date Broadcom receives proof of your death. Any remaining payments due under the
Severance Program will be paid in accordance with the normal payment dates
specified herein.
          (b). It is the intent of the parties that the provisions of this New
Agreement comply with all applicable requirements of Section 409A. Accordingly,
to the extent there is any ambiguity as to whether one or more provisions of
this New Agreement would otherwise contravene the applicable requirements or
limitations of Section 409A, then those provisions shall be interpreted and
applied in a manner that does not result in a violation of the applicable
requirements or limitations of Section 409A and the applicable Treasury
Regulations thereunder.

7



--------------------------------------------------------------------------------



 



     4. Restrictive Covenants. You hereby acknowledge that your right and
entitlement to the severance benefits specified in Subsections 1(a), (b)(ii) and
Section 5 of this revised Appendix II are subject to your compliance with each
of the following covenants during the three (3)-year period measured from your
Date of Termination, and those enumerated severance benefits will immediately
cease or be subject to reduction in accordance herewith should you breach any of
the following covenants:
          (a) You shall not directly or indirectly encourage or solicit any
employee, consultant or independent contractor to leave the employ or service of
Broadcom (or any affiliated company) for any reason or interfere in any other
manner with any employment or service relationships at the time existing between
Broadcom (or any affiliated company) and its employees, consultants and
independent contractors.
          (b) You shall not directly or indirectly solicit or otherwise induce
any vendor, supplier, licensor, licensee or other business affiliate of Broadcom
(or any affiliated company) to terminate its existing business relationship with
Broadcom (or affiliated company) or interfere in any other manner with any
existing business relationship between Broadcom (or any affiliated company) and
any such vendor, supplier, licensor, licensee or other business affiliate.
          (c) You shall not, whether on your own or as an employee, consultant,
partner, principal, agent, representative, equity holder or in any other
capacity, directly or indirectly render, anywhere in the United States, services
of any kind or provide any advice or assistance to any business, enterprise or
other entity that is engaged in any line of business that competes with one or
more of the lines of business that were conducted by Broadcom during the Term of
your employment or that are first conducted after your Date of Termination but
which you were aware were under serious consideration by Broadcom prior to your
Date of Termination, except that you make a passive investment representing an
interest of less than one percent (1%) of an outstanding class of
publicly-traded securities of any corporation or other enterprise.
          (d) You shall not, directly or indirectly, make any adverse,
derogatory or disparaging statements, whether orally or in writing, to any
person or entity regarding (i) Broadcom, any members of the Board of Directors
or any officers, members of management or shareholders of Broadcom or (ii) any
practices, procedures or business operations of Broadcom (or any affiliated
company).
          Should you breach any of the restrictive covenants set forth in this
Section 4, then you shall immediately cease to be entitled to any Gross-Up
Payment under Section 5 below or any Cash Severance Payments pursuant to
Subsection 1(a) in excess of the greater of (i) one (1) times the sum of
(A) your annual rate of base salary (using your then current rate or, if you
terminate your employment for Good Reason pursuant to Subsection 9(b) of this
Appendix II due to an excessive reduction in your base salary, then your rate of
base salary immediately before such reduction) and (B) the average of your
actual annual bonuses for the three calendar years (or such fewer number of
calendar years of employment with Broadcom) immediately preceding the calendar
year in which such termination of employment occurs (which minimum amount
represents partial consideration for your satisfaction of the Release
Consideration) or (ii)

8



--------------------------------------------------------------------------------



 



the actual Cash Severance Payments you have received through the date of such
breach. In addition, all Additional Monthly Vesting of any stock options,
restricted stock units, other equity awards or unvested share issuances
outstanding at the time of such breach shall cease as of the month in which such
breach occurs, and no further Additional Monthly Vesting shall occur thereafter.
Broadcom shall also be entitled to recover at law any monetary damages for any
additional economic loss caused by your breach and may, to the maximum extent
allowable under applicable law, seek equitable relief in the form of an
injunction precluding you from continuing such breach.
     5. Tax Gross-Up Payment.
          (a). In the event that (i) any payments or benefits to which you
become entitled in accordance with the provisions of the New Agreement and this
revised Appendix II or any other agreement with Broadcom constitute a parachute
payment under Section 280G of the Code (collectively, the “Parachute Payment”)
subject to the excise tax imposed under Section 4999 of the Code or any interest
or penalties related to such excise tax (with such excise tax and related
interest and penalties to be collectively referred to as the “Excise Tax”) and
(ii) it is determined by an independent registered public accounting firm
selected by Broadcom from among the largest four accounting firms in the United
States (the “Accounting Firm”) that the Present Value (measured as of effective
date of the Change in Control) of your aggregate Parachute Payment exceeds one
hundred twenty percent (120%) of your Permissible Parachute Amount, then you
will be entitled to receive from Broadcom an additional payment (the “Gross-Up
Payment”) in a dollar amount such that after your payment of all taxes
(including any interest or penalties imposed with respect to such taxes),
including any Excise Tax imposed upon the Gross-Up Payment, you retain a net
amount equal to the Excise Tax imposed upon your aggregate Parachute Payment.
Notwithstanding the foregoing, you shall not be entitled to any Gross-Up Payment
unless there is compliance with each of the Severance Benefit Requirements set
forth above.
          For purposes of determining your eligibility for such Gross-Up
Payment, the following definitions will be in effect:
          “Present Value” means the value, determined as of the date of the
Change in Control, of each payment or benefit in the nature of compensation to
which you become entitled in connection with the Change in Control or your
subsequent termination of employment with Broadcom that constitutes a Parachute
Payment. The Present Value of each such payment or benefit shall be determined
in accordance with the provisions of Code Section 280G(d)(4), utilizing a
discount rate equal to one hundred twenty percent (120%) of the applicable
Federal rate in effect at the time of such determination, compounded
semi-annually to the effective date of the Change in Control.
          “Permissible Parachute Amount” means a dollar amount equal to the 2.99
times the average of your W-2 wages from Broadcom for the five (5) calendar
years (or such fewer number of calendar years) completed immediately prior to
the calendar year in which the Change in Control is effected.

9



--------------------------------------------------------------------------------



 



          Should the aggregate Present Value (measured as of the Change in
Control) of your aggregate Parachute Payment not exceed one hundred twenty
percent (120%) of your Permissible Parachute Amount, then no Gross-Up Payment
will be made to you, and your payments and benefits under this New Agreement
shall instead be subject to reduction in accordance with the benefit limitation
provisions of Section 6.
          (b). All determinations as to whether any of the payments or benefits
to which you become entitled in accordance with the provisions of the New
Agreement and this revised Appendix II or any other agreement with Broadcom
constitute a Parachute Payment, whether a Gross-Up Payment is required with
respect to any Parachute Payment, the amount of such Gross-Up Payment, and any
other amounts relevant to the calculation of such Gross-Up Payment, will be made
by the Accounting Firm. Such Accounting Firm will make the applicable
determinations (the “Gross-Up Determination”), together with detailed supporting
calculations regarding the amount of the Excise Tax, any required Gross-Up
Payment and any other relevant matter, within thirty (30) days after the date of
your Separation from Service. In making the Gross-Up Determination, the
Accounting Firm shall make a reasonable determination of the value of the
restrictive covenants to which you will be subject under Section 4, and the
amount of your potential Parachute Payment shall accordingly be reduced by the
value of those restrictive covenants to the extent consistent with Code
Section 280G and the Treasury Regulations thereunder. The Gross-Up Determination
made by the Accounting Firm will be binding upon both you and Broadcom. The
Gross-Up Payment (if any) determined on the basis of the Gross-Up Determination
shall be paid to you or on your behalf within ten (10) business days after the
completion of such Determination or (if later) at the time the related Excise
Tax is remitted to the appropriate tax authorities.
          (c). In the event that your actual Excise Tax liability is determined
by a Final Determination to be greater than the Excise Tax liability taken into
account for purposes of any Gross-Up Payment or Payments initially made to you
pursuant to the provisions of Subsection 5(b), then within thirty (30) days
following that Final Determination, you shall notify Broadcom of such
determination, and the Accounting Firm shall, within thirty (30) days
thereafter, make a new Excise Tax calculation based upon that Final
Determination and provide both you and Broadcom with the supporting calculations
for any supplemental Gross-Up Payment attributable to that excess Excise Tax
liability. Broadcom shall make the supplemental Gross-Up payment to you within
ten (10) business days following the completion of the applicable calculations
or (if later) at the time such excess tax liability is remitted to the
appropriate tax authorities. In the event that your actual Excise Tax liability
is determined by a Final Determination to be less than the Excise Tax liability
taken into account for purposes of any Gross-Up Payment initially made to you
pursuant to the provisions of Subsection 5(b), then you shall refund to
Broadcom, promptly upon receipt (but in no event later than ten (10) business
days after such receipt), any federal or state tax refund attributable to the
Excise Tax overpayment. For purposes of this Subsection 5(c), a “Final
Determination” means an audit adjustment by the Internal Revenue Service that is
either (i) agreed to by both you and Broadcom or (ii) sustained by a court of
competent jurisdiction in a decision with which both you and Broadcom concur or
with respect to which the period within which an appeal may be filed has lapsed
without a notice of appeal being filed.

10



--------------------------------------------------------------------------------



 



          (d). Should the Accounting Firm determine that any Gross-Up Payment
made to you was in fact more than the amount actually required to be paid to you
in accordance with the provisions of Subsection 5(b), then you will, at the
direction and expense of Broadcom, take such steps as are reasonably necessary
(including the filing of returns and claims for refund), follow reasonable
instructions from, and procedures established by, Broadcom, and otherwise
reasonably cooperate with Broadcom to correct such overpayment. Furthermore,
should Broadcom decide to contest any assessment by the Internal Revenue Service
of an Excise Tax on one or more payments or benefits provided you under the New
Agreement or this revised Appendix II or otherwise, you will comply with all
reasonable actions requested by Broadcom in connection with such proceedings,
but shall not be required to incur any out-of-pocket costs in so doing.
          (e). Notwithstanding anything to the contrary in the foregoing, any
Gross-Up Payments due you under this Section 5 shall be subject to the hold-back
provisions of Section 3. In addition, no Gross-Up Payment shall be made later
than the end of the calendar year following the calendar year in which the
related taxes are remitted to the appropriate tax authorities or such other
specified time or schedule that may be permitted under Section 409A of the Code.
To the extent you become entitled to any reimbursement of expenses incurred at
the direction of Broadcom in connection with any tax audit or litigation
addressing the existence or amount of the Excise Tax, such reimbursement shall
be paid to you no later than the later of (i) the close of the calendar year in
which the Excise Tax that is the subject of such audit or litigation is paid by
you or (ii) the end of the sixty (60)-day period measured from such payment
date. If no Excise Tax liability is found to be due as a result of such audit or
litigation, the reimbursement shall be paid to you no later than the later of
(i) the close of the calendar year in which the audit is completed or there is a
final and non-appealable settlement or other resolution of the litigation or
(ii) the end of the sixty (60)-day period measured from the date the audit is
completed or the date the litigation is so settled or resolved.
          6. Benefit Limitation. The provisions of this Section 6 shall be
applicable in the event (i) any payments or benefits to which you become
entitled in accordance with the provisions of the New Agreement and this revised
Appendix II or any other agreement with Broadcom would otherwise constitute a
Parachute Payment that is subject to the Excise Tax and (ii) it is determined by
the Accounting Firm that the Present Value (measured as of effective date of the
Change in Control) of your aggregate Parachute Payment does not exceed one
hundred twenty percent (120%) of your Permissible Parachute Amount or you are
not otherwise entitled to the Gross-Up Payment by reason of your failure to
comply with your restrictive covenants under Section 4 or any other of your
Severance Benefit Requirements.
          In such event, those payments and benefits will be subject to
reduction to the extent necessary to assure that you receive only the greater of
(i) your Permissible Parachute Amount or (ii) the amount which yields you the
greatest after-tax amount of benefits after taking into account any excise tax
imposed under Section 4999 of the Code on the payments and benefits provided to
you under the New Agreement and this revised Appendix II (or on any other
benefits to which you may be entitled in connection with a change in control or
ownership of Broadcom or the subsequent termination of your employment with
Broadcom). To the extent any such reduction is required, the dollar amount of
your Cash Severance under Subsection 1(a) of this revised Appendix II will be
reduced first, with such reduction to be effected pro-rata as to

11



--------------------------------------------------------------------------------



 



each payment, then the dollar amount of your Lump Sum Health Care and Insurance
Benefit Payments shall each be reduced pro-rata, next the number of options or
other equity awards that are to vest on an accelerated basis pursuant to
Subsection 1(b) of this revised Appendix II shall be reduced (based on the value
of the parachute payment resulting from such acceleration) in the same
chronological order in which awarded, and finally your remaining benefits will
be reduced in a manner that will not result in any impermissible deferral or
acceleration of benefits under Section 409A.
          Notwithstanding the foregoing, in determining whether the benefit
limitation of this Section 6 is exceeded, the Accounting Firm shall make a
reasonable determination of the value of the restrictive covenants to which you
will be subject under Section 4 of this revised Appendix II, and the amount of
your potential Parachute Payment shall accordingly be reduced by the value of
those restrictive covenants to the extent consistent with Code Section 280G and
the Treasury Regulations thereunder.
     7. Other Terminations. Notwithstanding the provisions of Section 1 of this
revised Appendix II, if your employment is terminated by Broadcom for Cause, or
you terminate your employment without Good Reason, you shall not be entitled to
participate in the Severance Program, and your participation in the Severance
Program shall terminate without further obligations to you or your legal
representatives under the Severance Program, provided, however, that Broadcom
shall timely pay the Accrued Obligations and shall timely pay or provide the
Other Benefits to you, your legal representative or your designated
beneficiaries, as the case may be. In the event your employment is terminated by
reason of your death or Disability, then Broadcom shall pay you the Accrued
Obligations and
     (i) Broadcom shall also pay the bonuses described in Subsection 1(d) above,
if any, to you or your legal representative, with the payment under paragraph
(i) of such subsection to be made within sixty (60) days after the date of your
Separation from Service due to death or Disability, subject to any required
holdback under Section 3 and, provided further that if such bonus is intended to
qualify as “performance-based compensation” under Code Section 162(m), such
payment shall be subject to an appropriate present value discount reasonably
reflecting the time value of money, in accordance with the Treasury Regulations
under Code Section 162(m), to the extent such payment is in fact made earlier
than the scheduled payment date for that bonus under the applicable Broadcom
bonus plan or arrangement, and with the payment of any bonus due you under
paragraph (ii) of that subsection to be made at the same time as the foregoing
payment or (if later) the tenth business day following the date the Compensation
Committee awards you such discretionary bonus, subject to any required deferral
under Section 3; and
     (ii) notwithstanding any less favorable terms in any stock option or other
equity award agreement or plan or this Severance Program or the Employment
Agreement, any unvested portion of any stock options, restricted stock units or
other equity awards granted to you by Broadcom, whether before or after the date
of this New Agreement, shall immediately vest in full on your Date of
Termination and remain exercisable, as applicable, by you or your legal
representative for 12 months after the Date of Termination (or, if earlier,
until the stated expiration of such award).

12



--------------------------------------------------------------------------------



 



     The shares of Broadcom Class A common stock subject to any restricted stock
unit award that vests on an accelerated basis in accordance with the foregoing
shall be issued within the sixty (60) day period measured from the date of your
Separation from Service due to your death or Disability, but in no event later
than the next regularly-scheduled share issuance date for that restricted stock
unit award date (currently, the 5th day of February, May, August and November
each year) following the date of your Separation from Service, unless subject to
further deferral pursuant to the provisions of Section 3 above.
     8. Cause. Broadcom may terminate your employment with or without Cause as
defined in this Section 8. For purposes of the Employment Agreement and the
Severance Program, “Cause” shall mean the reasonable and good faith
determination by a majority of Broadcom’s Board of Directors (the “Board”) that
any of the following events or contingencies exists or has occurred:
     (a) You materially breached a fiduciary duty to Broadcom, materially
breached a material term of the Confidentiality and Invention Assignment
Agreement between you and Broadcom, or materially breached any material term or
policy set forth or described in Broadcom’s Code of Ethics and Corporate
Conduct;
     (b) You are convicted of a felony that involves fraud, dishonesty, theft,
embezzlement and/or an act of violence or moral turpitude, or plead guilty or no
contest (or a similar plea) to any such felony;
     (c) You engage in any act, or there is any omission on your part, that
constitutes fraud, material negligence or material misconduct in connection with
your employment by Broadcom, including (but not limited to) a material violation
of applicable material state or federal securities laws. Notwithstanding the
foregoing, an isolated or occasional failure to file or late filing of a report
required under Section 16 of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) shall not be deemed a material violation for purposes of
this Subsection 8(c). Furthermore, with respect to filing reports or
certifications you are required to provide under the Exchange Act, with respect
to a transaction’s compliance with the requirements of Rule 144 under the
Securities Act of 1933, as amended or with respect to the implementation of your
10b5-1 Plan, you shall not have committed a material violation for purposes of
this Subsection 8(c) if the violation occurred because you relied in good faith
on a certification or certifications provided by Broadcom or an authorized
employee or agent of Broadcom, unless you knew or should have known after
reasonable diligence that such certification was inaccurate, or upon the
processes or actions of the securities brokerage firm handling your transactions
in Broadcom equities provided that you have used a nationally recognized
securities brokerage firm with substantial prior experience in and established
regular procedures for handling option and equity transactions by executive
officers of public companies in the United States; or
     (d) You willfully and knowingly participate in the preparation or release
of false or materially misleading financial statements relating to Broadcom’s
operations and financial condition or you willfully and knowingly submit any
false or erroneous certification required of you under the Sarbanes-Oxley Act of
2002 or any securities

13



--------------------------------------------------------------------------------



 



exchange on which shares of Broadcom’s Class A common stock are at the time
listed for trading.
     The foregoing shall constitute an exclusive list of the events or
contingencies that may constitute Cause under the Employment Agreement and this
revised Appendix II.
     No termination that is based exclusively upon your commission or alleged
commission of act(s) or omission(s) that are asserted to constitute material
negligence shall constitute Cause hereunder unless you have been afforded notice
of the alleged acts or omissions and have failed to cure such acts or omissions
within thirty (30) days after receipt of such notice.
     If, following the receipt of a Notice of Termination stating that your
termination is for Cause, you believe that Cause does not exist, you may, by
written notice delivered to the Board within three business (3) days after
receipt of such Notice of Termination, request that your Date of Termination be
delayed to permit you to appeal the Board’s determination that Cause for such
termination existed. If you so request, you will be placed on administrative
leave for a period determined by the Board (not to exceed 30 days), during which
you will be afforded an opportunity to request that the Board reconsider its
decision concerning your termination. If the Board or an appropriate committee
thereof has not previously provided you with an opportunity to be heard in
person concerning the reasons for termination stated in the Notice of
Termination, the Board will endeavor in good faith to provide you with such an
opportunity during such period of administrative leave. It is understood and
agreed that any change in your employment status that occurs in connection with
or as a result of such an administrative leave shall not constitute Good Reason.
The Board may, as a result of such a request for reconsideration, reinstate your
employment, revise the original Notice of Termination, or affirm the original
Notice of Termination. If the Board affirms the original Notice of Termination
or the period of administrative leave ends before the Board takes action, the
Date of Termination shall be the date specified in the original Notice of
Termination. If the Board reinstates your employment or revises the original
Notice of Termination, then the original Notice of Termination shall be void and
neither its delivery nor its contents shall be deemed to constitute Good Reason.
     9. Good Reason. You may terminate your employment with or without Good
Reason as defined in this Section 9. For purposes of the Employment Agreement
and the Severance Program, “Good Reason” shall mean:
     (a) except as you may otherwise agree in writing and except as a result of
an administrative leave and the related procedure described in the definition of
Cause above, a change in your position (including status, offices, titles and
reporting requirements) with Broadcom that materially reduces your authority,
duties or responsibilities as in effect on the day you commenced employment, or
any other action by Broadcom that results in a material diminution in such
position, authority, duties or responsibilities, excluding for this purpose an
isolated, insubstantial or inadvertent action that is remedied by Broadcom
reasonably promptly after Broadcom receives your notice thereof; however, for
purposes of this Subsection 9(a), it will be deemed to be a material reduction
or diminution in your position or duties if (i) you are not at all times
Broadcom’s Chief Executive Officer and a member of the Board of Directors of
Broadcom (or any successor entity), or in lieu thereof if Broadcom (or its
successor) has

14



--------------------------------------------------------------------------------



 



any parent entities, then you are not at all times the Chief Executive Officer
and a member of the board of directors of the highest such parent entity,
(ii) Broadcom (acting through the Board) or any individual who has the right to
vote securities representing more than 10% of the voting power of all of
Broadcom’s common shares publicly and materially disparages you through any oral
or written communications to any third party (provided, however, that in no
event shall non-public communications by or between you and Broadcom or any
member of the Board, such as performance reviews, be considered to constitute
such public and material disparagement), or (iii) Broadcom hires, appoints or
promotes any person to an executive officer position at Broadcom without your
prior consent (which you shall not unreasonably withhold);
     (b) any reduction in your base salary, as the same may be increased from
time-to-time, provided, however, that a reduction or series of reductions in
your base salary (not exceeding 15% in the aggregate) that is part of a
broad-based reduction in base salaries for management employees and pursuant to
which your base salary is not reduced by a greater percentage than the
reductions applicable to other management employees shall not constitute Good
Reason
     (c) any action by Broadcom (including the elimination of benefit plans
without providing substitutes therefor or the reduction of your benefit
thereunder) that would materially diminish the aggregate value of your bonuses
and other cash incentive awards and fringe benefits, including executive
benefits and perquisites, from the levels in effect on the date of the New
Agreement, by more than fifteen percent (15%) in the aggregate, provided,
however, that (i) a reduction in your bonuses, cash awards or benefits that is
part of a broad-based reduction in corresponding bonuses, awards or benefits for
management employees and pursuant to which your bonuses, awards or benefits are
not reduced by a greater percentage than the reductions applicable to other
management employees and (ii) a reduction in your bonuses and other cash
incentive awards occurring as a result of your failure or Broadcom’s failure to
satisfy performance criteria applicable to such bonuses or awards shall not
constitute Good Reason;
     (d) Broadcom’s requiring you to be based at any office or business location
that increases the distance from your home to such office or location by more
than fifty (50) miles from the distance in effect as of the date that such
requirement is imposed;
     (e) any purported termination by Broadcom of your employment other than
pursuant to a Notice of Termination (for avoidance of doubt, the delivery or
contents of a Notice of Termination that is revised or voided under the
procedure provided in the definition of Cause above shall not constitute Good
Reason); or
     (f) any failure by Broadcom (or any successor) to comply with and satisfy
Section 17 of this revised Appendix II after receipt of written notice from you
of such failure and a reasonable cure period of not less than thirty (30) days.
     The foregoing shall constitute an exclusive list of the events or
contingencies that may constitute Good Reason under your Employment Agreement
and this revised Appendix II.

15



--------------------------------------------------------------------------------



 



     Notwithstanding the above, an isolated or inadvertent action or inaction by
Broadcom that causes Broadcom to fail to comply with Subsections 9(b) or 9(c)
and that is cured within ten (10) days of your notifying Broadcom of such action
or inaction shall not constitute Good Reason. Furthermore, no act, occurrence or
condition set forth in this Section 9 shall constitute Good Reason if you
consent in writing to such act, occurrence or condition, whether such consent is
delivered before or after the act, occurrence or condition comes to pass.
     10. Death. Your employment shall terminate automatically upon your death.
     11. Disability. If your Disability occurs while you are employed by
Broadcom and no reasonable accommodation is available to permit you to continue
to perform the essential duties and responsibilities of your position, Broadcom
may give you written notice of its intention to terminate your employment. In
such event, your employment with Broadcom shall terminate effective on the 30th
day after you receive such notice (the “Disability Effective Date”), provided
you shall not have returned to performing your duties within thirty (30) days
after such receipt. For purposes of the Employment Agreement and the Severance
Program, “Disability” shall mean your absence from and inability to perform your
duties with Broadcom on a full-time basis for one hundred eighty
(180) consecutive business days as a result of incapacity due to mental or
physical illness that is both (i) determined to be total and permanent by two
(2) physicians selected by Broadcom or its insurers and acceptable to you or
your legal representative, and (ii) to the extent you are eligible to
participate in Broadcom’s long-term disability plan, entitles you to the payment
of long-term disability benefits from Broadcom’s long-term disability plan
commencing immediately upon the Disability Effective Date.
     12. Notice of Termination. For purposes of the Severance Program, a “Notice
of Termination” means a written notice that (i) indicates the specific
termination provision relied upon for the termination of your employment,
(ii) to the extent applicable, sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of your employment
under the provision so indicated, and (iii) if the Date of Termination (as
defined below) is other than the date of receipt of such notice, specifies the
termination date (which date shall be not more than thirty (30) days after the
giving of such notice). The basis for termination set forth in any Notice of
Termination shall constitute the exclusive set of facts and circumstances upon
which the party may rely to attempt to demonstrate that Cause or Good Reason (as
the case may be) for such termination existed.
     13. Date of Termination. “Date of Termination” means (i) except as set
forth in the definition of Cause, if your employment is terminated by Broadcom
or by you for any reason other than death or Disability, the date of receipt of
the Notice of Termination or a later date (within the limit set forth in the
definition of Notice of Termination) specified therein, as the case may be, and
(ii) if your employment is terminated by reason of death or Disability, the Date
of Termination shall be the date of your death or the Disability Effective Date,
as the case may be.
     14. Definitions. For purposes of the Severance Program in effect under this
revised Appendix II, the following additional definitions shall be in effect:

16



--------------------------------------------------------------------------------



 



     “Separation from Service” means a “separation from service” from Broadcom
(within the meaning of Section 409A(a)(2)(A)(i) of the Code, and Treasury
Regulation Section 1.409A-1(h)).
     “Specified Employee” means a “specified employee” within the meaning of
Code Section 409A.
     15. Non-exclusivity of Rights. Nothing in the Severance Program shall
prevent or limit your continuing or future participation in any plan, program,
policy or practice provided by Broadcom or any of its affiliated companies and
for which you may qualify, nor, subject to Subsection 1(b), shall anything
herein limit or otherwise affect such rights as you may have under any contract
or agreement with Broadcom or any of its affiliated companies. Amounts that are
vested benefits or which you are otherwise entitled to receive under any plan,
policy, practice or program of or any contract or agreement with Broadcom or any
of its affiliated companies at or subsequent to the Date of Termination shall be
payable in accordance with such plan, policy, practice or program or contract or
agreement, except as explicitly modified by this revised Appendix II.
     16. Full Settlement. Except as specifically set forth in this revised
Appendix II or the accompanying Employment Agreement, Broadcom’s obligation to
make the payments provided for in the Severance Program and otherwise to perform
its obligations hereunder shall not be affected by any set-off, counterclaim,
recoupment, defense or other claim, right or action which Broadcom may have
against you or others, except only for any advances made to you or for taxes
that Broadcom is required to withhold by law. In no event shall you be obligated
to seek other employment or take any other action by way of mitigation of the
amounts payable to you under any of the provisions of the Severance Program, and
such amounts shall not be reduced whether or not you obtain other employment.
     17. Successors.
     (a) Any benefits payable under the Severance Program are personal to you
and shall not be assignable by you otherwise than by will or the laws of descent
and distribution. The benefits under the Severance Program shall inure to the
benefit of and be enforceable by your legal representatives.
     (b) Any rights and obligations under the Severance Program shall inure to
the benefit of and be binding upon Broadcom and its successors and assigns.
     (c) Broadcom will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of Broadcom to expressly assume and agree in writing to
perform its obligations under the Employment Agreement and the Severance Program
in the same manner and to the same extent that Broadcom would be required to
perform those obligations it if no such succession had taken place. As used in
the Severance Program, “Broadcom” shall include any successor to all or
substantially all of its business and/or

17



--------------------------------------------------------------------------------



 



assets as aforesaid, which assumes and agrees to perform the obligations created
by the Severance Program by operation of law or otherwise.
     18. Severability. If any provision of this revised Appendix II as applied
to any party or to any circumstance should be adjudged by a court of competent
jurisdiction or determined by an arbitrator to be void or unenforceable for any
reason, the invalidity of that provision shall in no way affect (to the maximum
extent permissible by law) the application of such provision under circumstances
different from those adjudicated by the court or determined by the arbitrator,
the application of any other provision of this revised Appendix II, or the
enforceability or invalidity of this revised Appendix II as a whole. Should any
provision of this revised Appendix II become or be deemed invalid, illegal or
unenforceable in any jurisdiction by reason of the scope, extent or duration of
its coverage, then such provision shall be deemed amended to the extent
necessary to conform to applicable law so as to be valid and enforceable or, if
such provision cannot be so amended without materially altering the intention of
the parties, then such provision will be stricken, and the remainder of this
revised Appendix II shall continue in full force and effect.
     19. Withholding Taxes. Broadcom shall withhold from any amounts payable
under the Severance Program all Federal, state, local or foreign taxes required
to be withheld pursuant to any applicable law or regulation.
     To acknowledge your participation in the Severance Program pursuant to the
New Agreement revising the terms and provisions of attached Appendix II to your
Employment Agreement and your understanding of those terms and provisions,
please sign, date and return the enclosed copy of this New Agreement.

              Broadcom Corporation
 
       
 
  By:   /s/ Eric K. Brandt
 
      Eric K. Brandt
 
       
 
  Title:   Executive Vice President &
Chief Financial Officer

ACCEPTANCE
I hereby accept all of the terms and conditions of the New Agreement, including
the revised Appendix II thereto, and agree to be bound by all those terms and
conditions.

     
 
  /s/ Scott A. McGregor
 
       Scott A. McGregor
 
   
 
  Dated: August 18, 2010

18